Wright, C. J.
In each of these cases, defendants were charged before a justice of the peace, on written information, with selling intoxicating liquors. It is objected in one case *150that the information was not sworn to by tbe informant. Tbe transcript of tbe justice certifies that it was sworn to, and tbe information is followed by a jurat full in all its facts, except tbe name of tbe magistrate. Under these circumstances, we tbink tbe objection, if available at any stage of tbe proceedings, comes too late, when urged for tbe first time, in tbis court. We think it may well be treated as a technical error or defect, to be disregarded 'under section 3097 of tbe Code.
. It is again objected that defendant was found guilty as for a first selling or a first offense, while the information charges a second selling and a former conviction. To tbis there is no objection. Tbe offense for which he was convicted, is included in that charged. Code, section 3039 ; The State v. Gordon, 3 Iowa 415 ; Same v. Benham, 1 Ib. 542. Tbe remaining objections relate to tbe vacation of the orders awarding a change of venue;
The 52d rule of practice, in tbe district where these causes were pending, provides that tbe applicant for a change of venue in a criminal ca,se, unless in custody, shall enter into recognizance within forty-eight hours from the time the same is allowed, conditioned for his appearance, at the next term of the court in the county to which the change has been awarded, and if he does not do so, the order will be vacated and the defendant ruled to trial. In these cases the defendants made their applications, which were adjudged sufficient, and the change of venue allowed. They failed, however, without any cause, as far as disclosed by the record, to enter into the required recognizances. The orders, on motion of the district prosecutor were set aside and defendants held to trial in Washington county. In this we think there was no error. The court had power, in our opinion, to make such a rule, (Code, sections 1589, 91, chapter 250, page 411, Acts of 1857,) and indeed it is inherent in evéry court of general jurisdiction. If defendant is in custody, then by the express language of the rule, he is not required to enter into the recognizance. Or if being previously out on bail, he *151during the forty-eight hours surrenders himself, of course , the order would not be set aside. This surrender answers the place of the contemplated bond.
It is objected that the rules of practice referred to, were not filed and recorded in the clerk’s office of Washington county. The record recites that they were published, that a copy was deposited in the court house, but that they were not filed and recorded in court. To publish a rule is to make it public, make it known. This publication implies its adoption. Ignorance of the rule is not averred nor pretended.
These rules of court, it is known, are in most if not all the judicial districts, after their adoption, printed in a form convenient for use, and circulated in the several counties. The law contemplates their adoption by the court and not by the person filling the office of judge. They should be adopted of record. Not perhaps that it is strictly necessary, that they should be spread upon the records. And yet this is the better and safer course. The rules as adopted, or a printed copy of them, if not spread upon the records, should within a reasonable time-be filed in each clerk’s office. But if adopted and published, made known, we are not prepared to'say that they may not be enforced before the actual filing. Eor aught that appears nothing more was done in this case in the court below.
Judgment affirmed.